Citation Nr: 1023730	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from April 1965 to October 
1968 and from June 1970 to July 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that granted service connection for 
bilateral hearing loss, with a noncompensable (0 percent) 
rating. 

In May 2010, a Travel Board hearing before the undersigned 
was held.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the May 2010 Board hearing, the Veteran's 
representative reported that the Veteran's bilateral hearing 
loss has worsened since the most recent examination, which 
was conducted in July 2008.  As such, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent, and severity of his hearing loss 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  
In the report of such VA examination, the examiner must fully 
describe the functional effects caused by the Veteran's 
hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  After associating all outstanding pertinent 
records with the claims file, schedule the 
Veteran for a VA audiology examination to 
determine the extent and severity of his 
bilateral hearing loss.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated tests, including an 
audiological evaluation, must be performed.  The 
results should conform to VA regulations 
governing evaluation of hearing loss.  Also, the 
examiner should fully describe the functional 
effects of the Veteran's hearing loss disability.  
The examiner should set forth a complete 
rationale for all findings and conclusions in a 
legible report.

2.  Thereafter, reconsider the Veteran's claim 
for a higher initial rating.  If the benefit 
sought on appeal is not granted, issue a 
supplemental statement of the case, and give the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

